Wilson, Oh. J.
By the Court A party, having a special property in goods, can only recover, as against the general owner, the value of the special interest, which in this case is the amount of the execution with interest and cost thereon. Sedgwick on Meas. of Damages, 501 ; Rhodes vs. Woods, 41, Barb. 471; Parish vs. Wheeler, 22 N. Y., 494 ; Russell vs. Butterfield, 21 Wend. 300.
*294Section 249, chapter 66, of the General Statutes has not changed the measure of damages in cases of this kind. It was intended by that section to declare generally the relief to which the parties should be entitled in an action to recover the possession of personal property, but not to lay down a rule of damages for each case.
See the following cases decided under statutes substantially the same as ours : Fitzhugh vs. Wiman, 9 N. Y., 559 ; Noble vs. Eppersley, 6 Ind., R., 468; Rhodes vs. Woods, supra.
From the facts found, the determination of the amount to which the defendant is entitled to judgment, is a mere matter of arithmetical calculation, except as to a portion of the costs oh the execution, which we have no data enabling us to determine. If he consents to take judgment for the amount of the execution and interest, and any costs to which it appears, without additional proof, he is by law entitled, the judgment will be modified accordingly, but if not, it must be reversed.